                                                                                            FILED
                                                                                   2019 Oct-04 AM 08:55
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                                             )
v.                                           ) Case No. 2:19-cr-0360-AKK
                                             )
CHICO MUNTEZ TATE,                           )
                                             )
            Defendant.                       )

                                     ORDER

      The court has for consideration Defendant’s Motion to Suppress Evidence,

doc. 12. The magistrate judge filed a report recommending that the court deny

Defendant’s motion, see doc. 17, and the Defendant has timely objected, see doc.

29. Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court is of the opinion

that the magistrate judge’s report is due to be and hereby is ADOPTED and his

recommendation is ACCEPTED. It is therefore ORDERED that Defendant’s

Motion to Suppress Evidence, doc. 12, is DENIED.

      Done this the 4th day of October, 2019.

                                _____________________________________
                                     ABDUL K. KALLON
                                UNITED STATES DISTRICT JUDGE
